Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Carriers, § 237*&emdash;when not liable for loss resulting from pasturing sheep en route. Where it appeared that the owner of sheep was traveling with the shipment and that he was an experienced sheep man, knowing their habits and results of feeding, and he saw the pasture in question in daylight and made suggestions about it and knew its character, it was held, if there was any negligence in connection with the duration of the period of feeding, the shipper and owner was guilty of such contributory negligence as would bar a recovery for loss of sheep due from negligence in placing them in a rich pasture and permitting them to overeat. 2. Carriers, § 235*&emdash;when not negligent in providing pasture for sheep. In an action to recover damages for loss of sheep through eating in a pasture furnished by a defendant carrier, the evidence is held to fail to show in the pasture anything which, in itself, was harmful for sheep to eat and to charge defendant with negligence with reference to the kind of pasture furnished.